COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00237-CR
Style:                    Kelor King v. The State of Texas
Date motion filed*:       July 27, 2015
Type of motion:           Request to Withdraw Appeal
Party filing motion:      Pro Se Appellant
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On February 25, 2015, appellant filed a pro se notice of appeal, and on March 2, 2015,
          the trial court appointed counsel Keisha Smith to represent appellant. Appellant is not
          entitled to hybrid representation. See Scheanette v. State, 144 S.W.3d 503, 505 n.2
          (Tex. Crim. App. 2004). Thus, appellant’s pro se “Request to Withdraw Appeal,”
          construed as a motion to dismiss the appeal, which is not signed by counsel, is
          dismissed without prejudice to refiling with his counsel’s signature. See TEX. R.
          APP. P. 42.2(a). Although appellant’s pro se motion attaches the first page of a motion
          to withdraw by counsel Keisha Smith, apparently filed only in the trial court, Ms.
          Smith continues to represent appellant because the clerk’s record, filed on April 17,
          2015, does not contain a written order showing that she has been discharged by the trial
          court, and this appeal has not been exhausted. See TEX. CODE CRIM. PROC. ANN. art.
          26.04(j)(2) (West Supp. 2015). To the extent that Ms. Smith requests withdrawal, she
          must file a motion to withdraw in this Court or an order showing that the trial court has
          discharged her as counsel. See TEX. R. APP. P. at 6.5(d).

Judge’s signature: _/s/ Evelyn V. Keyes
                                                                  Court

Date: August 6, 2015

November 7, 2008 Revision